—In an action to foreclose a mortgage, the defendant Leah Weber appeals, as limited by her brief, from so much of an or*349der of the Supreme Court, Rockland County (Meehan, J.), entered July 1, 1998, as granted the plaintiffs motion for summary judgment on the complaint insofar as asserted against her.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court properly granted the plaintiffs motion for summary judgment against the appellant (see, CPLR 3212 [b]; Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557). O’Brien, J. P., Santucci, Friedmann and Florio, JJ., concur.